Citation Nr: 1201074	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  06-10 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a hysterectomy. 

2.  Entitlement to service connection for bruxism, claimed as teeth grinding. 

3.  Entitlement to service connection for muscle spasms of the bilateral shoulders. 

4.  Entitlement to service connection for irritable bowel syndrome. 

5.  Entitlement to service connection for headaches. 

6.  Entitlement to service connection for an acquired psychiatric disorder, to include depression with panic attacks and bipolar disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to May 1976.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board for additional development in August 2009 and is now ready for appellate review of the first five issues listed above. 

In January 2007, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e).  During this hearing, the undersigned Acting Veterans Law Judge was located in Washington, D.C. and the Veteran was located at the RO.  A transcript of the hearing is of record. 
 
The issue of entitlement to service connection for an acquired psychiatric disorder addressed in the REMAND portion of the decision below requires additional development and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of probative value linking a hysterectomy or irritable bowel syndrome to service. 

2.  A current disability due to bruxism or muscle spasms of the bilateral shoulders for which service connection can be granted is not demonstrated.  

3.  A pre-service history of headaches was noted at entrance to service and the underlying pathology associated with headaches that preexisted service did not increase in severity during service.  


CONCLUSIONS OF LAW

A hysterectomy, irritable bowel syndrome, bruxism, muscle spasms of the bilateral shoulders and headaches were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor her representative has alleged any prejudicial or harmful error in VCAA notice, and, as discussed herein, none has been shown.

In this regard, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection in a May 2004 notification letter issued prior to initial adjudication that described the types of information and evidence that the Veteran needed to submit to substantiate her claims.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  In particular regard to Dingess notice requirements, the Board notes that the Veteran was advised regarding the elements of degree of disability and effective date in an April 2006 VCAA notice letter.  

Thus, in consideration of the foregoing, the Board concludes that the Veteran was provided with adequate VCAA notice by way of the May 2004 and April 2006 VCAA notice letters.  In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met with respect to the claims adjudicated herein, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed with respect to these claims.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and his attorney had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  

In regard to VA's statutory duty to assist, the Board notes that the Veteran's service treatment records (STRs) for her period of active military service are included in the claims folder.  In addition, post-service treatment records adequately identified as relevant to the claim have been obtained, to the extent possible, and are associated with the claims folders.  In this regard, the RO was in compliance with the instructions of the August 2009 remand with respect to obtaining evidence, to include relevant VA outpatient treatment records from January 2006 to the present, the complete service personnel record file, all records with regard to the Veteran from the Social Security Administration (SSA), and records from the Columbus Clinic, the Pastoral Institute, the Bradley Center of St. Francis, Atlanta Psychological and Psychiatric Consultants, and Dr. Kowan, DDS.  As a result of the remand, additional VA outpatient treatment reports dated though November 2010 have been obtained, as has the Veteran's service personnel record file, the requested SSA records, and records from the Columbus Clinic.  

With respect to the Pastoral Institute, the March 2010 reply to the request for records from this facility was that records pertaining to the Veteran at this facility were no longer available.  As for the Bradley Center, the Veteran stated in correspondence received in July 2010 that this facility did not have records of treatment for her "this long after I went there," but that she would have this facility send "any thing they find."  She also stated that she had contacted the therapist affiliated with this facility and that she would send a letter "soon."  No additional information from the Bradley Center or therapist who worked at this facility has been received, and there is no communication from the Veteran or other indication in the record that additional efforts to obtain records from the Bradley Center would be fruitful.  

The request for records from the Atlanta Psychological and Psychiatric Consultants was returned as undeliverable (the Veteran herself indicated when providing the address for this facility in connection with the filing of her claim in May 2004 that she was still "checking" on this address as the location of this facility had changed since she stopped treatment at this facility.).  Finally with respect to the records from Dr. Kowan, the Veteran failed to complete a VA Form 21-4142 or its equivalent authorizing the RO to obtain these records.  The Board notes that the duty to assist is not a "one way street," and that when, as in the instant case with respect to the records from the Atlanta Psychological and Psychiatric Consultants and Kowan, it is the Veteran that has the "information that is essential in obtaining the putative evidence," the Veteran cannot "passively wait" for the assistance of the VA.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the Board finds that the RO was in compliance with the August 2009 remand with respect to the request for records therein.  Stegall v. West, 11 Vet. App. 268 (1998).    

The Board notes that an opinion by a VA physician in February 2005 addressed the question as to whether the Veteran's hysterectomy was etiologically related to the pelvic inflammatory disease shown during service.  The examiner confirmed review of the pertinent clinical evidence in the claims folders and provided a sound medical opinion addressing the question of whether the Veteran's hysterectomy was the result of the pelvic inflammatory disease sustained in service.  In view of the foregoing, the Board finds that this opinion is adequate for the purposes of this adjudication.

VA need not conduct examinations with respect to the claims for service connection for irritable bowel syndrome, bruxism, muscle spasms of the bilateral shoulders and headaches because the information and evidence of record contains sufficient competent medical evidence to decide these claims.  38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in a service connection claim, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case as to the issues decided herein as there is no competent evidence establishing that the Veteran was treated for irritable bowel syndrome, bruxism, muscle spasms of the bilateral shoulders, or chronic disability due to headaches during service, no indication that these conditions may be associated with service, and sufficient medical evidence of record to decide these claims.    

Neither the Veteran nor her representative has made the RO or the Board aware of any other evidence relevant to the issues adjudicated herein that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed with respect to the claims adjudicated herein and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to these claims.  The Board will proceed with appellate review.

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp 2011).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp 2011); 38 C.F.R. § 3.102 (2011).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Veteran can attest to factual matters of which she has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation.  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

A Veteran is presumed to be in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Temporary or intermittent flareups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993). 

The STRs include a medical history collected at entrance to service noting "frequent or severe headaches," but is silent for the other disabilities at issue.  These records do reflect treatment for gynecological problems, with a November 1975 STR reflecting diagnoses of pelvic inflammatory disease (PID) and monilial vulvovaginitis and a laparoscopy in December 1975 confirming a diagnosis of PID.  Following further problems with this condition, another laparoscopy with lysis of adhesions was performed in March 1976.  The pelvic examination completed in conjunction with the May 1976 separation examination was negative, with the medical history collected at that time referring to the inservice laparoscopies and noting "[n]o problems now" related thereto.  The STRs, including the reports from the May 1976 separation examination, are otherwise negative for the conditions at issue, with the medical history at separation noting that the Veteran's headaches existed in that past that and that she had not had any headaches recently. 

After service, the Veteran filed a claim for service connection, limited to a vaginal infection, received in August 1977.  A statement from a private physician received in September 1977 noted that he had treated the Veteran for urinary frequency, a sour stomach and constipation in March 1977; vaginitis with complaints of diarrhea for four days in April 1977; and a urinary infection and four day history of a sore throat and ear ache in May 1977.  Service connection was granted for chronic PID with vaginitis and residuals of a laparotomy with lysis of adhesions in an August 1982 rating decision.  

Thereafter, it was not until May 2004 that the Veteran filed claims for service connection for disabilities to include a hysterectomy, bruxism, muscle spasms of the bilateral shoulders, irritable bowel syndrome, and headaches.  Obtained in connection with theses claims were reports from VA treatment beginning in December 1977.  No relevant treatment is of record on these reports until a September 1984 VA outpatient treatment reflected complaints of diarrhea and constipation when the Veteran is under stress for the previous "15 or more years."  The assessment was probable irritable bowel syndrome.  The evidence thereafter does not reflect significant, in any, treatment for irritable bowel syndrome, although it was noted on an April 2004 VA psychological report that the Veteran had irritable bowel syndrome "which appears to be service-connected."   

The Veteran also was treated for gynecological problems in September 1984 and thereafter, with such problems including menometrorrhagia.  A laparoscopy in June 1985 revealed benign endometrium and a myomatous uterus, and she underwent a total abdominal hysterectomy in January 1987.  The reports from this surgery noted a four year history of severe chronic menometrorrhagia.  The aforementioned February 2005 VA medical opinion addressing the etiology of the Veteran's hysterectomy noted that the surgical reports from the January 1987 hysterectomy showed no evidence of acute PID or the potential residual adhesions common with such infections and noted that the prior PID "would not be a reason for hysterectomy."  She concluded that the Veteran's hysterectomy was not related to her inservice PID.  There is otherwise no medical evidence linking the Veteran's hysterectomy to service. 

With respect to headaches, the clinical evidence includes reports from private treatment for headaches in March 2002, with the examiner noting that the headaches resembled a chronic paroxysmal hemicrania that typically responded to Indomethacin.  The Veteran described a one month history of right sided head pain and a past history of migraine headaches was reported.  The neurological examination at that time was negative.  A private treatment report dated in March 2003 noted that the medication for headaches had been changed from Indomethacin to Nortriptyline and that the Veteran only rarely had headaches and that the condition was much improved.  Thereafter, VA clinical records dated through October 2010 reflect treatment for headaches, including with Nortriptyline, that also involved the left side of the head.  A left temporal artery biopsy completed in April 2009 showed a "very small" left temporal artery but was otherwise negative.  

The assessments on VA outpatient treatment reports dated in 2009 and 2010 included cluster headaches, with an October 2009 VA neurological consultation report noting a 20 years history of cluster headaches that had worsened since March 2009.  A childhood history of migraine headaches was also reported at that time.  The impression at that time included morbid obesity with central sleep apnea and "most importantly for this consultation, worsening cluster headaches."  None of these reports linked headaches to service, to include by way of aggravation. 

With regard to bruxism and muscle spasms of the bilateral shoulders, the clinical evidence of record dated after service does not reflect a disability associated with either condition.  To the extent symptoms of bruxism or a bilateral shoulder disability are described, there is no competent evidence linking such symptomatology to service.  

As indicated above, while there is evidence of treatment for gynecological problems associated with PID during service for which service connection has been granted, there is no competent evidence linking the hysterectomy performed in January 1987 to the Veteran's in-service PID, and the competent evidence addressing this matter, the February 2005 VA medical opinion, found no relationship between the Veteran's hysterectomy and service.  

With respect to the other disabilities, the STRs, to include the reports from the separation examination and medical history collected at that time, do not reflect any symptomatology or pathology associated with irritable bowel syndrome, bruxism, muscle spasms of the bilateral shoulders, or headaches.  Irritable bowel syndrome was suspected in 1984, and while diarrhea and constipation were shown in 1977, the overall clinical record thereafter does not reflect that irritable bowel syndrome is part of the Veteran's disability picture.  

In this regard, no probative value is attached by the Board to the April 2004 notation by the private psychologist that the Veteran had irritable bowel syndrome that "appears" to be service-connected.  However, an opinion such as this that contains only data and conclusions without any supporting analysis is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, this opinion is based on the premise recorded therein that the Veteran suffered from difficulties during military service "labeled" therein as irritable bowel syndrome.  As noted, the STRs do not reflect that the Veteran was diagnosed with irritable bowel syndrome, nor or any symptoms of the condition demonstrated therein.  Such medical opinions based on an inaccurate factual premise as rendered following the March 2004 private psychologic evaluation have no probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993). 

With regard to headaches, as this condition was noted at entrance to service, the presumption of soundness does not apply to this condition.  As such, service connection for headaches would only be warranted if the record shows that the severity of the underlying pathology associated with headaches was increased as a result of service.  In this case, the medical history collected at separation noted that the headaches had existed "in the past" and that the Veteran had not suffered from any headaches recently.  While treatment for headaches after service is shown after service on private clinical treatment reports dated in 2002 and thereafter, there is no medical evidence indicating that the underlying pathology associated with the headaches that preexisted service was increased in severity by service.   

With respect to bruxism/grinding of teeth and muscle spasms of the shoulders, there is no evidence of a current disability associated with either condition, and in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support the presence of the claimed disabilities since the Veteran filed her May 2004 claim, that holding is inapplicable. 

Also weighing against the Veteran's claim, and her credibility, is the fact that she only referred to gynecological disability in her original application for VA benefits filed in August 1977, and that she did not file a clam for the disabilities at issue in this decision until May 2004.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further weighing against the Veteran's credibility is the fact that, although the Board recognizes that the Veteran in communication with VA adjudicators, to include in testimony to the undersigned at the January 2007 hearing, has attributed the disabilities at issue to service, the reports from the private and VA clinical evidence almost in their entirety do not reflect the Veteran attributing a hysterectomy, irritable bowel syndrome, bruxism, muscle spasms of the bilateral shoulders, or headaches to service.  The Board finds these statements to VA examiners to be more credible than the history reflected in her communications with VA adjudicative personnel, both because of their contemporaneous nature and because they were prepared by medical personnel for neutral (treatment/evaluation) purposes.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (self-interest in the outcome does not affect a claimant's competency to testify, but may affect the credibility of testimony).  In short therefore, the Board finds that continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements in this regard, which the Board finds not to be credible for the reasons stated above.  

Moreover, resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, generally requires evidence prepared by a medical professional.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a).  Compare Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

However, the disabilities at issue, hysterectomy, irritable bowel syndrome, bruxism, muscle spasms of the bilateral shoulders, and headaches, require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible of lay opinions as to cause or etiology.  These matters require clinical testing, as evidenced by the numerous diagnostic reports (i.e. abdominal laparoscopy, temporary artery biopsy, to name a few) in the record.  In fact, the issues involve highly complex medical questions concerning internal physical processes, including the gynecological, and neurological systems.  No factual foundation has been made to establish that she is qualified through education, training, or experience to offer a medical diagnosis or establish etiology of the claimed conditions.  Hence, her statements regarding etiology or diagnosis are not competent evidence.

In short, the Board finds that the preponderance of the evidence is against the claims for service connection for a hysterectomy, irritable bowel syndrome, bruxism, muscle spasms of the bilateral shoulders, and headaches.  Accordingly, the benefit-of-the-doubt doctrine is inapplicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for a hysterectomy is denied.  

Entitlement to service connection for bruxism, claimed as teeth grinding, is denied.  

Entitlement to service connection for muscle spasms of the bilateral shoulders is denied.  

Entitlement to service connection for irritable bowel syndrome is denied. 

Entitlement to service connection for headaches is denied. 


REMAND

As indicated above, the Board has found that finds that the RO was in compliance with the August 2009 remand with respect to the request for records therein, and this includes such requests for records associated with the claim for service connection for a psychiatric disability.  The August 2009 remand also requested that the Veteran be afforded a VA examination that included an opinion as to whether the Veteran has a psychiatric disorder as a result of service.  However, the conclusion of the January 2010 VA psychiatric examiner was that the Veteran's major depressive disorder is not related to any service-connected condition.  

The January 2010 VA opinion did not address whether any preexisting psychiatric disability may have been aggravated by service, but states that her depression and flashbacks are "mainly" related to childhood trauma.  In light of a lengthy statement submitted by the Veteran following the January 2010 examination in March 2011 detailing aspects of her service that she feel contributed to her psychiatric problems and the conclusion following an April 2004 private psychological evaluation that found that although the Veteran had post-traumatic stress disorder that preexisted service, "[t]he [military] service certainly aggravated and extended the other traumas in her life that have been even more complicated," the Board concludes that a VA examination that includes an opinion as to whether the Veteran is suffering from a psychiatric disorder that is caused by or was aggravated by service is necessary in this case in order to comply with the duty to assist provisions of the VCAA.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA psychiatric examination.  The claims files, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  In addressing the questions below, the examiner's opinion should be informed by a review of the medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements (such as those rendered by the Veteran at her January 2007 hearing and her March 2011 written presentation) may be used to support a diagnosis or an assessment of etiology as related to service. 

a.  Based on review of the claims folders and examination and interview of the Veteran, the examiner should provide an opinion to the extent practicable as to:  
(i) whether any psychiatric disability is due to service or any event in service; and 
(ii) whether any psychiatric disability clearly and unmistakably (absolutely certain) preexisted the Veteran's entrance into service; and, if and only if such preexistence is found,  
(iii) whether any such preexisting disability clearly and unmistakably (absolutely certain) was not aggravated by such service.  The term "aggravation" means an increase in the underlying pathology, as opposed to symptoms, associated with a psychiatric disability.  

b.  The examiner should discuss evidence contained in the appellant's STRs, and post-service lay and medical evidence as well as any medical principles in support of his or her conclusions.  In regard to the lay evidence of record, the examiner should note the multiple statements submitted by the Veteran regarding symptoms and experiences that existed prior to service (to include those related to a childhood assault), in-service, and post-service (to include those related to a 1988 home invasion), and the examiner should consider the credibility of those statements in light of confirming or contradicting evidence of record, including objective findings. 

c.  Note: It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the reviewer/examiner should clearly and specifically so specify in the report, and explain why this is so. 

2.  After the above development has been accomplished to the extent possible, readjudicate the claim for service connection for a psychiatric disability.  If this claim remains denied, provide the Veteran and her representative with a Supplemental Statement of the Case and an appropriate period of time for response.  Then return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


